CLOPTON, J.
When the larceny charged is of bills intended to circulate as money, the description may be general; and an indictment which describes them by kind, denomination and value, is sufficient. The indictment charges defendant with having feloniously taken and carried away, “from the person of Tom Powell, one ten-dollar bill, and one five-dollar bill, in the money of the United States of America,” of the value of fifteen dollars. This description designates bills circulating as money by authority of the General Government, and, ex vi termini, the kind of species of currency — national paper currency. It identifies the things stolen, and shows them to be subjects of larceny. The kind, denomination and value are sufficiently averred. Sallie v. State, 39 Ala. 691; Grant v. State, 55 Ala. 201; Levy v. State, 79 Ala. 259.
The description in the indictment being sufficient, whether a more particular description was to the grand jury unknown, becomes an immaterial inquiry. Such an averment in an indictment, sufficiently describing the things stolen, must be regarded surplusage. The court did not err in the refusals to charge as requested by defendant, nor in the rulings on the admissibility of evidence.
Affirmed.